DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the same circumferential position". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a circumferential position” or “a same circumferential position” in the claim or parent claims. 
Claim 4 recites the limitation "the distance". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a distance” or “distance” in the claim or parent claims. 
Claim 4 is rendered indefinite because it is unclear if the recitation of “the distance” is referencing a radial or a vertical distance. For purposes of compact prosecution, “the distance” is read as a vertical distance in light of instant Figs. 2, 3. 
Claim 5 is rendered indefinite because the full scope of the claim cannot be ascertained due to the recitation “a stiffness sufficient…”, it is unclear and ambiguous as to what is deemed sufficient with respect to stiffness. See MPEP 2173.05(b)(I-IV). 
Claims 5 and 6 recite the limitation "the blades", it is unclear which of “the plurality of blade pairs” is being referenced by “the blades”.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 12 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higbee (US 20090231952 A1).
Regarding claim 1, Higbee teaches a gas dispersion system ([0047]; 400, Fig. 5), comprising: 
a drive mechanism (212); 
a drive shaft (210) having a proximal end operably coupled to the drive mechanism (Fig. 5), extending to a distal end (Fig. 5), and configured to transfer rotational motion and torque ([0046]); 
a mixing element (100; Fig. 1) arranged at or near the distal end of the drive shaft (Fig. 5), comprising: 
a hub (130); and 

    PNG
    media_image1.png
    690
    1200
    media_image1.png
    Greyscale
a plurality of blade pairs (110; Fig. 1), each blade pair including an upper blade (112) and a lower blade (114) secured to the hub and extending generally radially away from the hub (see Figs. 1, 2A), the upper blade (112) and the lower blade (114) each being tapered (Fig. 3A) so as to have a first width at an outer edge (120) and a second narrower width at an inner edge (122) (see modified Figs. 1, 3A-B).
Modified Figs 1, 3A-B
Regarding claim 2, Higbee teaches the upper blade (112) and the lower blade (114) of the plurality of blade pairs (110) extend along substantially parallel radial lines (see Figs. 1, 2B, 3A).
Regarding claim 3, Higbee teaches the upper blade (112) and the lower blade (114) of each of the plurality of blade pairs (110) are arranged at substantially the same circumferential position on the hub (see Figs. 2A, 2B).
Regarding claim 4, Higbee teaches each blade (112, 114) of the plurality of blade pairs (110) has a leading edge (116) and a trailing edge (125) and the distance between the leading edges of the blades of a pair of blades is greater than the distance between the trailing edges of the blades of a pair of blades (see modified Figs. 1, 3A-B). 
Regarding claim 5, while it is unclear what is being claimed with respect to “a stiffness sufficient…”, the claim is examined under the broadest reasonable interpretation.
Higbee teaches the blades (112, 114) of the plurality of blade pairs (110) have a stiffness sufficient to avoid deflective contact during dispersing operations (see [0030] and [0038] disclosing blades, 112, 114 being made of metal, thus providing stiffness; also see [0027] regarding blade stiffness). 

    PNG
    media_image2.png
    421
    946
    media_image2.png
    Greyscale
Regarding claim 6, Higbee teaches the blades (112, 114) have a decreased angle of attack at the leading edge (116) as compared to the trailing edge (125) (see modified Figs. 1, 3A).
Modified Figs. 1, 3A)
Regarding claim 7, Higbee teaches each blade (112, 114) of the plurality of blade pairs includes a blade pitch (see Fig. 3A and “concave shape” in [0024]).
Regarding claim 12, Higbee teaches the upper blade (112) and the lower blade (114) comprise mirror images of each other (See Fig. 3A and [0024]). 
Regarding claim 13, Higbee teaches a leading edge (116) of the upper blade (112) and the lower blade (114) being arcuate (see modified Figs. 1, 3A-B, 116, A1-G).
Regarding claim 14, Higbee teaches an outer edge of the upper blade and the lower blade being arcuate (see modified Figs. 1, 3A-B, 120, A1-D1).
Regarding claim 15, Higbee teaches the upper blade (112) and the lower blade (114) extending substantially radially away (Figs. 1, 2A) from the hub (130).
Regarding claim 16, Higbee teaches the upper blade and the lower blade extend radially away from the hub in swept back fashion (see modified Fig. 2A, Higbee’s blades are disposed in a swept back fashion as described in the instant disclosure [0051]).

    PNG
    media_image3.png
    629
    863
    media_image3.png
    Greyscale

Modified Fig. 2A
Regarding claim 17, Higbee teaches a tank (410) configured for arrangement of the mixing element (100) therein (Fig. 5).
Regarding claim 18, Higbee teaches a gas supply for introduction gas into the tank (Fig. 5 and see [0048] disclosing a sparge ring). 
Regarding claim 19, Higbee teaches a mixing element (100) for gas dispersion operations, the mixing element comprising: 
a hub (130); and 
a plurality of blade pairs (110; Fig. 1), each blade pair including an upper blade (112) and a lower blade (114) secured to the hub and extending generally radially away from the hub (see Figs. 1, 2A), the upper blade (112) and the lower blade (114) each being tapered (Fig. 3A) so as to have a first width at an outer edge (120) and a second narrower width at an inner edge (122) (see modified Figs. 1, 3A-B).
Regarding claim 20, Higbee teaches a leading edge (116) of the upper blade (112) and the lower blade (114) being arcuate (see modified Figs. 1, 3A-B, 116, A1-G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee (US 20090231952 A1) in view of Smith (US 5316443 A).
Regarding claim 8, Higbee teaches a blade pitch (see Figs. 1, 3A and “concave shape” in [0024]), however it fails to teach the blade pitch being established by a blade stub arranged on the hub.
Smith teaches a gas dispersion system (Abstract; and Col. 1, lines 17 – 19) wherein the blade pitch (Col. 5, lines 9 – 11) is established by a blade stub (18) arranged on the hub (12) (see Col. 5, lines 7 – 11; Fig. 1). Higbee and Smith are considered analogous art as they are both in the field of mixing and dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Smith concerning the blade pitch and blade stub in order to provide increased flexibility and operation based upon different mixing objectives (Col. 2, lines 13 – 44). Furthermore, Smith’s teaching of the blade stubs allows for pitch angles to be reversed/varied providing more flexibility based upon different mixing objectives (see Col. 2, line 45 – 51 and Fig. 4).  
Regarding claim 9, Higbee teaches the blade pitch of the upper blade (112) and the blade pitch of the lower blade (114) (see Figs. 1, 3A and “concave shape” in [0024]) is equal and opposite (see [0024] disclosing blades are mirror images of each other, thus they have equal and opposite blade pitches).
Regarding claim 10, Higbee teaches a blade pitch (see Figs. 1, 3A and “concave shape” in [0024]), however it fails to teach the blade pitch ranging from -45 degrees to + 45 degrees.
Smith teaches a gas dispersion system (Abstract; and Col. 1, lines 17 – 19) wherein the blade pitch (Col. 5, lines 9 – 11) ranges from -45 degrees to +45 degrees (Col. 2, lines 62 – 66 stating, “The elongated relatively flat body section defines a pitch angle with respect to the plane of rotation of the blade which may be either positive or negative…”; and Col. 5, lines 17 – 21 stating, “The pitch angle .alpha., may be as low as 15.degree. to 20.degree. or may be as high as 45.degree. or more.”; see Fig. 3). Higbee and Smith are considered analogous art as they are both in the field of mixing and dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Smith concerning the blade pitch in order to provide increased flexibility and operation based upon different mixing objectives (Col. 2, lines 13 – 44). 
Regarding claim 11, Higbee teaches a blade pitch (see Figs. 1, 3A and “concave shape” in [0024]), however it fails to teach the blade pitch ranging from -30 degrees to + 30 degrees.
Smith teaches a gas dispersion system (Abstract; and Col. 1, lines 17 – 19) wherein the blade pitch (Col. 5, lines 9 – 11) ranges from -45 degrees to +45 degrees (Col. 2, lines 62 – 66 stating, “The elongated relatively flat body section defines a pitch angle with respect to the plane of rotation of the blade which may be either positive or negative…”; and Col. 5, lines 17 – 21 stating, “The pitch angle .alpha., may be as low as 15.degree. to 20.degree. or may be as high as 45.degree. or more.”; see Fig. 3). Higbee and Smith are considered analogous art as they are both in the field of mixing and dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Smith concerning the blade pitch in order to provide increased flexibility and operation based upon different mixing objectives (Col. 2, lines 13 – 44). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hjort (US 4779990 A) teaches an impeller apparatus for dispersing a gas into a liquid in a vessel includes a centrifugal flow turbine.
Janz (US 20100124147 A1) teaches a mixer impeller having high efficiency blades. The impeller may include a central hub and a plurality of blades attached to and extending radially outwardly from the hub such that leading edges thereof are inclined upwardly from trailing edges thereof.
Xia (US 20150240832 A1) teaches a blade of an axial flow impeller, and further to an axial flow impeller including said blades.
Zheng (US 20180117544 A1) teaches an agitation device comprising an impeller, an agitating shaft and a power device. The impeller includes a disc, a hub and concave blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774